Citation Nr: 1525738	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal disability, to include polymyalgia rheumatica.  

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had service in the Vermont National Guard from April 1962 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's musculoskeletal disability, to include polymyalgia rheumatica, is not related to eligible service.

2.  The Veteran's migraine headaches are not related to eligible service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for musculoskeletal disability, to include polymyalgia rheumatica, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).

2.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2011 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and private treatment records have been obtained and associated with the claims file.  The Vermont National Guard wrote in December 2012 that the treatment records for the Veteran had been sent to the National Personnel Records Center (NPRC) in St. Louis, which was incorrectly identified in the letter as the VA in St. Louis.  The NPRC indicated in September 2011 that all available records for the Veteran have been sent.

The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran had been diagnosed with polymyalgia rheumatica and migraine headaches, there is no reliable indication that they are associated with a disease, injury or event from eligible service, as discussed below.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Active military service includes active duty, and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a);

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The STRs, which include examinations through January 1963, do not include any complaints, treatment or diagnoses related to polymyalgia rheumatica and migraine headaches.  The 1964  report of separation states that the Veteran was being discharged due to a physical disability.  A Vermont National Guard Request for Discharge memorandum dated March 1964 states that the reason for discharge was physical disability.  The Veteran wrote in June 2011 that while serving in the Army National Guard he was in a car accident, resulting in all of the muscles on the right side of the back and right arm being torn away.  

Private treatment records with Dr. Kenneth Borie beginning in November 2009 indicate a history of migraine headaches.  No opinion was provided regarding etiology.  Treatment records with Dr. Borie beginning in December 2009 show that post coronary artery bypass graft, the Veteran developed polymyalgia rheumatica.  The symptoms improved with treatment.  The treatment records do not show a musculoskeletal disability related to the right arm, leg and back.

The Veteran wrote in a statement submitted in November 2011 that he had had migraine headaches since the 1960s.  They come on without warning and he had to lie down in a dark room to get relief.  Nasal surgery in 2000 provided some relief.  Private treatment records from December 2012 show that the Veteran had a transient ischemic attack.  The treatment records do not contain an opinion on etiology.  

The Veteran wrote in March 2013 that his back injury happened in 1964 from a motor vehicle accident and indicated that it was separate from polymyalgia rheumatica.  He wrote in a September 2014 statement that the injury occurred in September 1963, and associated it with the "Cuba crisis - Bay of Pigs problem."  The Veteran had previously associated it with the Cuban Missile Crisis.  Information widely available to the public reflects the Bay of Pigs invasion occurred in April 1961, and the Cuban Missile Crisis occurred between August 1962 and October 1962.  

The Veteran testified at the September 2014 hearing that he first had migraine headaches after the in-service automobile accident and that he was told by doctors in 1964 that they were related to service.  The muscles on his right arm, legs and the right side of his back were torn off and had to be massaged back in.

Members of the National Guard of a State are not in active Federal service, either active duty for training or inactive duty training, except when ordered by the Secretary of the service department under 32 U.S.C.A. §§ 316, 502, 503, 504, 505 (West 2014).  38 C.F.R. § 3.6(c) and (d) (2014).  It is unclear from the record whether the Veteran had qualifying service.  Even with giving the benefit of the doubt to the Veteran that he had such service, the record does not show that an automobile accident occurred during such a period.  The National Guard records only indicate that the Veteran had a disability while a member of the National Guard, not that it was acquired during a period of service that is considered Federal Service.  See id.  Furthermore, the Veteran's report of being told by a doctor in 1964 that migraine headaches were related to service does not show that they were related to a period of qualifying service.

The Veteran is competent to report symptoms experienced during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In addition, the Veteran is competent to report that he was told he had a disability during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board does not find the Veteran to be a credible historian, noting he has placed the relevant service injury as occurring contemporaneous with the Bay of Pigs Invasion (1961), the Cuban Missile Crisis (1962), in 1963, and in 1964.  The STRs that are of record show that on a January 1963 medical history report, the Veteran indicated never having had frequent or severe headaches; back or muscle problems, including arthritis or rheumatism; bone, joint or other deformity; lameness; or loss of arm, leg, finger or toe.  At a January 1963 examination at Ft. Dix, the extremities and spine were normal, and he was normal from a neurological standpoint.  This certainly casts doubt on any reports of disability present prior to January 1963.  In these circumstances, where the available military records do not show injury occurring during a period of qualifying service, and the Veteran is not shown to be reliable as to when the injury occurred, and no other in evidence shows injury occurring during a period of qualifying service, the Board concludes that the Veteran did not sustain an injury or disease while serving on active duty, active duty for training, or inactive duty.  

Because the evidence preponderates against the conclusion the Veteran sustained any disease or injury during a period of service to which current disability could relate, the claim of service connection for a musculoskeletal disability, to include polymyalgia rheumatica, and migraine headaches must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a musculoskeletal disability, to include polymyalgia rheumatica, is denied.

Service connection for migraine headaches is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


